                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      POWER INTEGRATIONS, INC.,                      Case No. 09-cv-05235-MMC
                                  8                    Plaintiff,
                                                                                        ORDER DENYING MOTION TO STAY
                                  9             v.
                                                                                        Re: Dkt. No. 1087
                                  10     FAIRCHILD SEMICONDUCTOR
                                         INTERNATIONAL, INC., et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the Motion to Stay, filed August 2, 2019, by defendants

                                  14   Fairchild Semiconductor International, Inc., Fairchild Semiconductor Corporation, and

                                  15   Fairchild (Taiwan) Corporation, Inc. Plaintiff Power Integrations, Inc., has filed

                                  16   opposition, to which defendants have replied. The matter came on regularly for hearing

                                  17   on September 6, 2019. Colette Reiner Mayer of Morrison & Foerster LLP appeared on

                                  18   behalf of defendants. Frank E. Scherkenbach and Michael R. Headley of Fish &

                                  19   Richardson P.C. appeared on behalf of plaintiff.

                                  20          The Court having considered the parties’ respective submissions and the

                                  21   arguments of counsel at the hearing, the motion is, for the reasons stated on the record

                                  22   at the hearing, hereby DENIED.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: September 6, 2019
                                                                                                MAXINE M. CHESNEY
                                  26                                                            United States District Judge
                                  27

                                  28
